DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 8-27) in the reply filed on 10/28/2021 is acknowledged.
Claims 1-8 has been canceled. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 and 05/21/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10-13, 15, 16 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mehandru et al. (US 2020/0303509) in view of Jensen et al. (US 2013/0288438).
As for claim 8, Mehandru et al. discloses in Figs. 1-10 and the related text a method, comprising: 
forming a fin 206/205 on a substrate 201; 
forming a sacrificial gate structure 520 on the fin, wherein the sacrificial gate structure 520 wraps around a portion of a top surface of the fin and a portion of a sidewall surface of the fin (fig. 5-7A); 
recessing a portion of the fin not covered by the sacrificial gate structure (fig 7B); 
forming a source/drain epitaxial stack in the recessed portion of the fin, wherein forming the source/drain epitaxial stack 850/961 (¶0032, 0060-0065) comprises: 
growing a bottom layer 850 with a crystalline microstructure (¶0060-0065); and 
growing a top layer 961 with an crystalline microstructure on the bottom layer (¶0060-0065), wherein the top layer has a different melting point than the bottom layer; 
Mehandru et al. do not disclose a top layer with an amorphous microstructure and annealing, with a laser, the source/drain epitaxial stack to form a molten front in the top layer.  

Mehandru et al. and Jensen et al. are analogous art because they both are directed MOS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mehandru et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mehandru et al. to include a top layer with an amorphous microstructure and annealing, with a laser, the source/drain epitaxial stack to form a molten front in the top layer as taught by Jensen et al., in order to increase active dopants in the anneal region.  

As for claim 10, Mehandru et al. in view of Jensen et al. disclose the method of claim 8, except after the annealing, the top layer has about two orders of magnitude more defects per unit area than the bottom layer.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide after the annealing, the top layer has about two orders of magnitude more defects per unit area than the bottom layer, in order to optimize the performance of the device.  Futhermore, it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).

As for claim 11, Mehandru et al. in view of Jensen et al. disclose the method of claim 8, Mehandru et al. further disclose after the annealing (in view of Jensen et al.) the top layer has a higher compressive stress than the bottom layer (Mehandru et al. teach the top layer 961 comprises SiGe alloy with different Si:Ge ratio with the bottom layer 850.  Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to have after the annealing the top layer has a higher compressive stress than the bottom layer (more Ge higher compression stress), in order to improve performance of the device).

As for claim 12, Mehandru et al. in view of Jensen et al. disclose the method of claim 8, Mehandru et al. further disclose growing the top layer comprises growing the top layer with a thickness (fig. 9B).  
Mehandru et al. did not teach the thickness between 30 % and 75 % of that of the source/drain epitaxial stack.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a thickness between 30 % and 75 % of that of the source/drain epitaxial stack, in order to optimize the performance of the device.  Futhermore, it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).


Mehandru et al. did not teach the melting point difference between the bottom and top layers greater than about 200 K.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a melting point difference between the bottom and top layers greater than about 200 K, in order to reduce the resistivity of the device.
Generally, differences in temperature do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

As for claim 15, Mehandru et al. in view of Jensen et al. disclose the method of claim 8, wherein annealing the source/drain epitaxial stack 510B comprises converting the top layer to a crystalline layer (Jensen et al. ¶0035).  
The combined device did not teach the top layer is a crystalline layer with a higher defect density per unit area than the bottom layer.
In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).

As for claim 16, Mehandru et al. in view of Jensen et al. disclose the method of claim 8, wherein annealing the source/drain epitaxial stack comprises converting the top layer 961 to a crystalline layer with a higher activated dopant concentration than the bottom layer 850 (Mehandru et al. fig. 9B).  

As for claims 21, 23 and 25, Mehandru et al. discloses in Figs. 1-10 and the related text a method, comprising: 
disposing a gate structure 520 on a fin 206/205, wherein the gate structure 520 wraps around a portion of a sidewall surface of the fin (fig. 5); 
etching the fin to form a recess in a portion of the fin adjacent to the gate structure (fig. 7A-7B, ¶0054); 
disposing a source/drain epitaxial stack 850/961 in the recess, comprising: 
disposing a bottom layer 850 in the recess; 
disposing a top layer 961 on the bottom layer; and 

disposing a contact 1071 on the top layer 961 of the source/drain epitaxial stack, 221 wherein the contact 1071 is adjacent to the gate structure (Fig. 10A-10B). 
Mehandru et al. do not disclose performing an activation process on the top layer, wherein performing the activation process comprises performing a laser annealing process, and wherein disposing the bottom layer comprises disposing an amorphous material. 
Jensen et al. teach in Figs. 5A-5E and the related text performing an activation process on the top layer 510B, wherein performing the activation process comprises performing a laser annealing process (¶0035), and wherein disposing the bottom layer 510Acomprises disposing an amorphous material (¶0032-0033).
Mehandru et al. and Jensen et al. are analogous art because they both are directed MOS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mehandru et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mehandru et al. to include performing an activation process on the top layer, wherein performing the activation process comprises performing a laser annealing process, and disposing the bottom layer comprises disposing an amorphous material as taught by Jensen et al., in order to achieve the desired process (¶0035).  


It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the top layer has an activated dopant concentration of about 100 % and the bottom layer has an activated dopant concentration of about 10 %., in order to reduce the resistivity of the device.
Generally, differences in concentration or temperature do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

As for claim 24, Mehandru et al. in view of Jensen et al. disclose method of claim 21, Mehandru et al. further disclose wherein disposing the top layer 961 comprises disposing a crystalline material (¶0065).  

21 cm-3 (¶0064).  

As for claim 27, Mehandru et al. in view of Jensen et al. disclose method of claim 21, Mehandru et al. further disclose disposing the bottom layer or the top layer 961 comprises disposing boron-doped silicon-germanium, phosphorous-doped silicon-carbon, or phosphorous-doped silicon-phosphorous (¶0063-0064).


Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehandru et al. (US 2020/0303509) in view of Jensen et al. (US 2013/0288438).and further in view of JangJian et a. (US 2015/0255602).
As for claims 9 and 14, Mehandru et al. in view of Jensen et al. disclose the method of claim 8, except annealing comprises re-crystallizing the top layer and annealing the source/drain epitaxial stack comprises converting the amorphous microstructure of the top layer to a crystalline microstructure. 
JangJian et al. teach Figs. 7-10 and the related text annealing comprises re-crystallizing the top layer 540 and annealing the source/drain epitaxial stack 340/540 comprises converting the amorphous microstructure of the top layer 520/540 to a crystalline microstructure (¶0026).
Mehandru et al., Jensen et al. and JangJian et al. are analogous art because they both are directed MOS devices and one of ordinary skill in the art would have had 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include annealing comprises re-crystallizing the top layer and annealing the source/drain epitaxial stack comprises converting the amorphous microstructure of the top layer to a crystalline microstructure, in order to provide improve desired device performance. 

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehandru et al. (US 2020/0303509) in view of Tang (US 2019/0035892).
As for claims 17-18, Mehandru et al. disclose in Figs. 1-10 and the related text a method, comprising: 
forming a fin 206/205 on a substrate 201; 
forming a gate structure 520 on the fin; 
recessing portions 745 of the fin not covered by the gate structure 520 (fig. 7B); and 
forming a source/drain epitaxial stack 850/961 on recessed portions of the fin, 
wherein forming the source/drain epitaxial stack comprises: 
depositing a first layer 850 comprising first dopants (fig. 9B); and 
depositing a second layer 961 comprising second dopants (fig. 9B), 
wherein the second layer 961 is disposed on the first layer 850 and has a lower melting point than the first layer (¶0063); and 

Tang teaches in Fig. 11 and the related text exposing the source/drain epitaxial stack 231/232 to an annealing source to activate the first and second dopants in the first and second layers (¶0076-0077), wherein exposing the source/drain epitaxial stack 231/232 to the annealing source comprises activating the second dopants in the second layer 232 and activating a (an entire) portion of the first dopants in the first layer 231 (¶0076-0077).
Mehandru et al. and Tang are analogous art because they both are directed MOS devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Mehandru et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mehandru et al. to include exposing the source/drain epitaxial stack to an annealing source to activate the first and second dopants in the first and second layers, wherein exposing the source/drain epitaxial stack to the annealing source comprises activating the second dopants in the second layer and activating a portion of the first dopants in the first layer as taught by Tang, in order to provide doping ions to diffuse toward the fins to form doped source/drain region (Tang ¶0077).

.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehandru et al. (US 2020/0303509) in view of Tang (US 2019/0035892) and further in view of Tsai et al. (US 2014/0264348)
As for claim 20, Mehandru et al. in view of Tang disclose method of claim 17, Mehandru et al. disclose depositing the first and second layers comprises forming the first and second layers with a substantially similar stoichiometry (¶0063 teach the first and second layers 850/961 comprise same material (Silicon)).  
Mehandru et al. did not disclose forming the first and second layers with a substantially different microstructure.
Tsai et al. teach in 1A-1B and the related text first and second layers 114A/114B with a substantially different microstructure (crystalline/amorphous, ¶0016-0017).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to forming the first and second layers with a substantially different microstructure as taught by Tsai et al., in order to provide improve desired device performance. 

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811